Citation Nr: 0605330	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-37 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).   In that decision the 
RO denied, in pertinent part, entitlement to service 
connection for hearing loss and PTSD.  While the veteran 
appealed other issues in the decision, he only perfected an 
appeal for the denial of service connection for hearing loss 
and PTSD.

These appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

An August 2002 VA social work note reveals that the veteran 
reported being granted Social Security disability benefits in 
June 2002.  It does not appear that the RO has attempted to 
obtain these records.  VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996); see also 38 C.F.R. § 3.159(c)(2).

Additionally, an October 2001 letter from the veteran 
indicated that he engaged in armed combat, enemy action, and 
treated or dealt with casualties.  The veteran revealed that 
he saw a Vietnamese prisoner killed, ran over a Sampan, and 
dealt with those killed in action on swiftboats.  In a 
January 2002 social worker report, the veteran reported two 
significant events where he was almost killed.  The first 
event occurred when a communication station on the beach was 
blown up by the Viet Cong and he had to go salvage equipment.  
He stated he was fired on from the time he left the ship to 
the shore, and that he could see the bullets hitting the 
water next to him.  

Although the veteran did not provide specific dates for these 
events, an administrative record located within the veteran's 
service personnel records reveal that he served on the USCGC 
SPENCER from January 1969 to December 1969.  Administrative 
reports indicate that during 1969 the Spencer entered the 
"combat zone" five times from: February 24 to March 15, 
1969; April 30 to May 28, 1969; June 5 to July 7, 1969; 
August 2 to August 25, 1969; and September 4 to September 27, 
1969.  

The VCAA provides that applicants be assisted with the 
development of a claim.  38 C.F.R. § 3.159(c) (2005).  As the 
dates of his claimed stressors can be narrowed by the dates 
when the USCGC SPENCER was located within the "combat zone" 
additional development of the above stressors should be 
conducted.  The veteran should first be asked whether, in 
light of the above dates, he can narrow down the dates his 
claimed stressors occurred.

With respect to the other stressor event discussed in the 
social worker treatment note, the veteran reported that there 
was a fire in the compartment above the ammunition, and he 
had to stay on board to help with communications.  He stated 
he thought the ship would blow up and he would die.  He 
stated his ship was parked next to a submarine, and the other 
crew cut the lines so the ship would float away.  Review of 
his personnel records reveals that a fire broke out on board 
the USCGC SPENCER on July 15, 1969 while at a base in Japan.  
The fire was confined to the seabag locker A-305-L.  Smoke 
damage to clothing items in "S" division berthing A-204-BL 
and main berthing A-205-L required items to be laundered.

In light of the above, and notwithstanding whether any of the 
veteran's claimed combat-related stressors are verified, the 
Board finds that a VA PTSD examination is necessary.  As the 
diagnosis of PTSD noted in outpatient reports primarily 
pertains to combat stressors, the Board finds that 
development for combat related stressors should be conducted 
prior to the scheduling of the examination.  When such is 
completed to the extent possible, a VA examination should be 
scheduled to determine whether the veteran suffers from PTSD 
due solely to verified stressors, to include the fire on 
board the USCGC SPENCER.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

With respect to the claim for hearing loss, the Board notes 
that the veteran was seen at the VA medical center in Buffalo 
in May 1972, reporting that he failed an employment physical 
due to partial loss of hearing in the left ear.  An 
appointment in the ear clinic was requested.  A subsequent 
request for ear clinic records yielded only a duplicate copy 
of the May 1972 note.  However, the response was dated in 
June 1972.  It is possible that an ear clinic appointment was 
scheduled at a later point in time in 1972.  Thus, a request 
for VA treatment records dated from May 1972 to May 1973 
should be requested from the VA medical center in Buffalo, 
New York.

Finally, ongoing medical records should also be obtained, to 
include records from the VA medical center in Albany, New 
York.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and 
hearing loss since September 2003.  After 
securing the necessary release, the RO 
should obtain these records.  
Specifically, the RO should obtained VA 
treatment records from the VA medical 
center in Albany, New York from September 
2003 to the present.

2.  The RO should request VA treatment 
records from the VA medical center in 
Buffalo, New York for the period from May 
1972 to May 1973.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should again ask the veteran 
to clarify the dates his claimed 
stressors occurred, and whether he can 
narrow the time frame to any of the 
periods in which the USCGC SPENCER was 
in a combat zone (April to May, June to 
July, August, or September 1969). 

5.  The RO should again request 
verification of his claimed stressors 
from the U. S. Army and Joint Services  
Records Research Center (JSRRC), for the 
periods of April 30, 1969 to May 28 
1969, June 5, 1969 to July 7, 1969, 
August 2, 1969 to August 25, 1969, and 
September 4, 1969 to September 27, 1969.

6.  After the above is completed, the RO 
should arrange for a VA psychiatric 
examination to determine the nature and 
etiology of the veteran's psychiatric 
disorder.  The RO should advise the 
examiner as to the stressors which have 
been verified.  The claims file must be 
made available to and reviewed by the 
examiner.

Following a review of the claims file 
and examination of the veteran, the 
examiner should provide an opinion as to 
whether the veteran suffers from PTSD as 
defined in the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV), and if 
so, whether such disorder is related to 
the verified stressors.  

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

